      Case 4:18-cv-00436 Document 63 Filed on 06/08/20 in TXSD Page 1 of 7
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                    IN THE UNITED STATES DISTRICT COURT                       June 08, 2020
                     FOR THE SOUTHERN DISTRICT OF TEXAS                    David J. Bradley, Clerk
                              HOUSTON DIVISION

PAUL R. F. SCHUMACHER,                    §
                                          §
       Plaintiff,                         §
                                          §
v.                                        §        CIVIL ACTION NO. H-18-0436
                                          §
CAPITAL ADVANCE SOLUTIONS,                §
LLC, CHARLES BETTA, AND                   §
DAN LOGAN,                                §
                                          §
       Defendants.                        §

                       MEMORANDUM AND RECOMMENDATION

       Plaintiff     filed    this   lawsuit1      against     Capital        Advance

Solutions, LLC (“CAS”), Charles Betta (“Betta”), and Dan Logan

(“Logan”) alleging causes of action under 42 U.S.C. § 227(b)(3)

(“Section 227(b)(3)”), 42 U.S.C. § 227(c)(5) (“Section 227(c)(5)”),

and    Texas   Business      and   Commerce      Code    §    304.257    (“Section

304.257").2     Plaintiff also alleged fraud.

       On October 9, 2019, the court recommended that Betta and Logan

be dismissed from this lawsuit because the court lacked personal

jurisdiction       over   them.3     On       November   4,    2019,    the     court

recommended that default judgment be granted against Defendant




      1
            This case was referred to the undersigned magistrate judge pursuant
to 28 U.S.C. § 636(b)(1)(A) and (B), the Cost and Delay Reduction Plan under the
Civil Justice Reform Act, and Federal Rule of Civil Procedure 72. See Doc. 9,
Ord. Dated May 8, 2018.
       2
             See Doc. 1, Pl.’s Orig. Compl.
       3
             See Doc. 55, Mem. & Recom. Dated Oct. 9, 2019.
     Case 4:18-cv-00436 Document 63 Filed on 06/08/20 in TXSD Page 2 of 7



CAS.4       Those recommendations have been adopted.5

                                I. Factual Background

        On March 17, 2020, the court held a hearing on Plaintiff’s

damages for his claims against Defendant CAS. Based on Plaintiff’s

testimony at that hearing, and the evidence in the record, the

court makes the following recommended findings of fact.

        Plaintiff’s cell phone number is on the national do-not-call

registry.6       From September 2015 to April 2016, Plaintiff received

on   his      cell     phone     a   series       of    at     least    ten    prerecorded

telemarketing calls attempting to sell him a business loan.                          These

calls       occurred    at     the   following         dates   and     times   (CST):   (1)

September 15, 2015, at 9:46; (2) November 30, 2015, at 14:36; (3)

January 20, 2016, at 9:27; (4) February 8, 2016, at 12:27; (5)

February 15, 2016, at 10:30; (6) March 8, 2016, at 11:54; (7) March

17, 2016, at 13:59; (8) March 18, 2016, at 9:44; (9) March 30,

2016, at 9:12; and (10) April 5, 2016, at 11:16.7

        Plaintiff successfully identified that the calls were being

made on behalf of Defendant CAS.                   Betta was CAS’s President and

Logan was CAS’s CFO.             Following the first phone call, Plaintiff

followed up with Defendant CAS, Betta, and Logan, to ask about



        4
               See Doc. 58, Mem. & Recom. Dated Nov. 4, 2019.
        5
               See Docs. 59 & 60, Ords. Dated Nov. 2019.
        6
               See Doc. 1, Pl.’s Orig. Compl. p. 3.
        7
               See id. pp. 2-3.

                                              2
     Case 4:18-cv-00436 Document 63 Filed on 06/08/20 in TXSD Page 3 of 7



their     compliance   with     the       Telephone   Consumer   Protection       Act

(“TCPA”).     Betta and Logan mocked Plaintiff and refused to take

responsibility for the alleged violations.8

                                    II.    Analysis

      Plaintiff brings three statutory causes of action and a fraud

claim.     The court will address each in turn.

A.    Section 304.257

      Texas Business and Commerce Code Section 304.052 (“Section

304.052")     provides       that    “[a]       telemarketer   may   not   make    a

telemarketing call to a telephone number published on the Texas

no-call list more than 60 days after the date the telephone number

appears on the current list.”              Section 304.257 provides consumers

with civil cause of action against a telemarketer who violates

Section 304.052.       In order to recover under Section 304.257, a

plaintiff must show that:

      (1) the consumer has notified the telemarketer of the
      alleged violation;

      (2) not later than the 30th day after the date of the
      call, the consumer files with the [Public Utility
      Commission], the attorney general, or a state agency that
      licenses the person making the call a verified complaint
      stating the relevant facts surrounding the violation; and

      (3) the [Public Utility Commission], attorney general, or
      state agency receiving the complaint does not initiate an
      administrative action or a civil enforcement action, as
      appropriate, against the telemarketer named in the
      complaint before the 121st day after the date the
      complaint is filed.


      8
             See id. p. 4.

                                            3
     Case 4:18-cv-00436 Document 63 Filed on 06/08/20 in TXSD Page 4 of 7



Plaintiff has shown violations of Section 304.052 and that he

notified Defendant CAS about the violations.            However, Plaintiff

has not alleged or shown that he filed a complaint with the Public

Utility Commission, the Texas Attorney General, or any state agency

or that such an entity did not initiate a civil enforcement action

following Plaintiff’s filing of a complaint.              Accordingly, the

court cannot award Plaintiff any Section 304.257 damages.

B.    Section 227(b)(3)

       Section 227(b)(3) provides a cause of actions for violations

of Section 227(b)(1).       A corporation violates Section 227(b)(1)

when it:

      make[s] any call (other than a call made for emergency
      purposes or made with the prior express consent of the
      called party) using any automatic telephone dialing
      system or an artificial or prerecorded voice . . . to any
      telephone number assigned to a . . . cellular telephone
      service . . . unless such call is made solely to collect
      a debt owed to or guaranteed by the United States.

Under Section 227(b)(3) a victim of a Section 227(b)(1) violation

may bring “an action to recover for actual monetary loss from such

a violation, or to receive $500 in damages for each such violation,

whichever is greater . . . .”        47 U.S.C. § 227(b)(3)(B).        If the

court finds that the defendant’s violation was committed willfully

or knowingly, the court may increase the plaintiff’s award by not

more than three times the amount available. 47 U.S.C. § 227(b)(3).

      Defendant CAS made ten phone calls to Plaintiff’s cell phone

using a prerecorded voice.       After the first phone call, Plaintiff


                                      4
      Case 4:18-cv-00436 Document 63 Filed on 06/08/20 in TXSD Page 5 of 7



informed representatives of Defendant CAS of the violation.                Thus,

the    following    nine       phone    calls   were    made   “willfully”     or

“knowingly.”       All ten phone calls violated Section 227(b)(1).

Plaintiff is entitled to $500 for each of the ten violations.                  For

the nine violations that were committed “willfully” or “knowingly,”

the    court   finds    that    an     additional    $1000   per   violation    is

appropriate.     Plaintiff’s total damages for his Section 227(b)(3)

cause of action are $14,000.

C.     Section 227(c)(5)

       Section 227(c) required the Federal Communications Commission

to create the National Do Not Call Registry in which Plaintiff is

enrolled.      Section 227(c)(5) provides a cause of action for “[a]

person who has received more than one telephone call within any

12-month period by or on behalf of the same entity in violation of”

Section 227(c).        It is a violation of Section 227(c) to make or

transmit a telephone solicitation to any person who is a subscriber

to the do not call registry.           47 U.S.C. § 227(c)(3)(F).       A Section

227(c)(5) action may be brought “to recover for actual monetary

loss from such a violation, or to receive up to $500 in damages for

each such violation, whichever is greater . . . .”                   47 U.S.C. §

227(c)(5)(B).      If the court finds that the defendant’s violation

was committed willfully or knowingly, the court may increase the

plaintiff’s     award    by    not     more   than   three   times   the   amount

available.     47 U.S.C. § 227(c)(5).


                                          5
     Case 4:18-cv-00436 Document 63 Filed on 06/08/20 in TXSD Page 6 of 7



      All ten phone calls made to Plaintiff were violations of

Section 227(c) because they were made within a 12-month period and

Plaintiff was listed on the Do Not Call Registry.           After the first

phone call, Plaintiff informed representatives of Defendant CAS of

the violation.        Thus, the following nine phone calls were made

“willfully” or “knowingly.” Plaintiff is entitled to $500 for each

of the ten violations. For the nine violations that were committed

“willfully” or “knowingly,” the court finds that an additional

$1000 per violation is appropriate.        Plaintiff’s total damages for

his Section 227(c)(5) cause of action are $14,000.

D.    Fraud

      Plaintiff also seeks damages for fraud. Plaintiff argues that

he should receive the statutory damages discussed above for fraud

associated with the phone calls he received.            Plaintiff cites no

case that allows statutory TCPA damages to be awarded for a fraud

claim.      Additionally, Plaintiff does not plead any actual injury,

which is a requirement of a fraud claim.          See, e.g., JPMorgan Chase

Bank, N.A. v. Orca Assets G.P., L.L.C., 546 S.W.3d 648, 653 (Tex.

2018).      Plaintiff is not entitled to damages for his fraud claim.

                              III.   Conclusion

      Based on the foregoing, the court RECOMMENDS that Final

Judgment be entered in favor of Plaintiff, against Defendant CAS,

in the amount of $28,000.

      The     Clerk   shall   send   copies    of    this   Memorandum      and


                                      6
    Case 4:18-cv-00436 Document 63 Filed on 06/08/20 in TXSD Page 7 of 7



Recommendation to the respective parties who have fourteen days

from   the   receipt   thereof   to   file   written   objections   thereto

pursuant to Federal Rule of Civil Procedure 72(b) and General Order

2002-13. Failure to file written objections within the time period

mentioned shall bar an aggrieved party from attacking the factual

findings and legal conclusions on appeal.

       The original of any written objections shall be filed with the

United States District Clerk electronically.              Copies of such

objections shall be mailed to opposing parties and to the chambers

of the undersigned, 515 Rusk, Suite 7019, Houston, Texas 77002.

       SIGNED in Houston, Texas, this 8th day of June, 2020.




                                      7
